DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-22, 24-26, 29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sigoure (US 20160373302 A1), hereafter S1, in view of Li (US 20190289038 A1), hereafter L1, and further in view of Deng (US 20200154317 A1), hereafter D1.
Regarding Claim 21, S1 discloses the below limitation:	pre-computing or receiving, by a host CPU of a network device (), one or more filters each configured to monitor for a protocol or resource state transition in a received packet () (Par 5 embodiments track and/or update the state of components within a network element; Par 54 application 430 may be a monitoring/analysis agent that subscribes to a subset of the state and status updates associated with the network element 401); and	updating, by the host CPU, a data-plane-associated tables of a switch-fabric of the network device based on the tracking when the host CPU is in an available state (Par 5 embodiments track and/or update the state of components … collector node stores the configuration and status data from the set of network elements in a distributed database (i.e. in a forwarding table)).
S1 does not disclose the below limitation:	transmitting, by the host CPU, to a processor unit or logic circuit, the filter;
In the same field of endeavor of managing devices in a network, L1 does disclose the below limitation:	one or more filters each configured to monitor for a protocol or resource state transition in a received packet during an unavailable state of the host CPU (L1 Par 154 analysis may detect any abnormality or operational status change of device (e.g. unavailable CPU) and construct appropriate adaptive filters);	transmitting, by the host CPU, to a processor unit or logic circuit, the filter (Par 154 filters are sent to the Control Client for enforcement);	tracking, by the processor unit or logic circuit, a given protocol state and/or resource state transitions of the control-plane using the filter (Par 154 at checkpoints, the adaptive filters implement the packet matching against a set of matching rules, which matched packets subject to filtering);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include constructing filters in response to a status change of a device (e.g. a CPU becoming unavailable) and then implementing those filters as taught by L1. The suggestion/motivation to do so would have been to create filters that can be used to route traffic when a CPU is unavailable to process the routing manually. Further, filters can be implemented to reduce traffic to the unavailable CPU to prevent further overloading of the CPU.
S1 and L1 do not disclose the below limitation:	during an unavailable state of the host CPU;
In the same field of endeavor of managing devices in a network, D1 does disclose the below limitation:	during an unavailable state of the host CPU (D1 Par 143 when it is determined that the processor 832 is overloaded, instruct the terminal device to transmit the uplink data through the user plane);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 and L1 to include use filters in the data plane (e.g. user plane) in response to a CPU in the control plane becoming unavailable as taught by D1. The suggestion/motivation to do so would have been to offload work to the data plane when the control plane is unable to perform its typical function, for example due to an overloaded CPU. Therefore, it would have been obvious to combine S1, L1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 22, S1, L1 and D1 disclose the limitations of Claim 21.
S1 further discloses the below limitation:	wherein the host CPU is configured, by instructions, to perform control-plane operations that manage and maintain the plurality of data-plane-associated tables (S1 Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include the host CPU managing routing tables as taught by S1. It is common in the art for a host CPU up update routing tables. The suggestion/motivation to do so would have been to ensure that routing tables are kept up-to-date as the network changes. Therefore, it would have been obvious to combine S1, L1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 24, S1, L1 and D1 disclose the limitations of Claim 21.
S1 further discloses the below limitation:	monitor for (i) a specified protocol state transition in at least one of a received control packet (S1 Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables) and	(ii) a specific resource state transition (Par 40 gather configuration and status changes for all available sources within a network element, including from various levels of the control plane software system and platform specific hardware state); and	update the data-plane with pre-computed data-plane entries when specified protocol state transition or the specific resource state transition is detected (Par 42 state and status agent 302 can subscribe to updates for each element of the software system and any update to the configuration state or operational status of the subscribed element will cause a notification to be sent to the state and status agent 302).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include monitoring protocol and resource state transitions and updating respective data-plane tables as taught by S1. The suggestion/motivation to do so would have been to ensure that routing tables are updating according to current network conditions. Routing tables based on out of data information may cause issues in the network. Therefore, it would have been obvious to combine S1, L1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 25, S1, L1 and D1 disclose the limitations of Claim 21.
S1 does not disclose the below limitation:	wherein the host CPU is configured to pre-compute the filter prior to the host CPU entering into the unavailable or overloaded state.
In the same field of endeavor of managing devices in a network, L1 does disclose the below limitation:	wherein the host CPU is configured to pre-compute the filter prior to the host CPU entering into the unavailable or overloaded state (L1 Par 122 discloses that predetermined filters may be stored in memory).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include pre-computing filters as taught by L1. The suggestion/motivation to do so would have been to have pre-computed filters for use when the CPU is overloaded because the CPU is likely unable to compute new filters at that time. Therefore, it would have been obvious to combine S1, L1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 26, S1, L1 and D1 disclose the limitations of Claim 21.
S1 further discloses the below limitation:	wherein the host CPU is configured to receive the filter over a network interface (S1 Par 32 data plane 102 includes multiple network interface devices 106A-C that can each receive and/or forward network traffic, where the network traffic is processed by the hardware forwarding engines 112A-C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include receiving the filter over a network interface as taught by S1. The suggestion/motivation to do so would have been to receive pre-computed filters from the network so that the host CPU doesn’t need to use resources to compute a new filter dynamically. Therefore, it would have been obvious to combine S1, L1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 29, S1, L1 and D1 disclose the limitations of Claim 21.
S1 does not disclose the below limitation:	wherein the filter is configured to identify a hardware resource transition change.
In the same field of endeavor of managing devices in a network, L1 does disclose the below limitation:	wherein the filter is configured to identify a hardware resource transition change (L1 Par 154 analysis may detect any abnormality or operational status change of device and construct appropriate adaptive filters).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include detecting a hardware change as taught by L1. The suggestion/motivation to do so would have been to respond to hard resources becoming available/unavailable by updating routing tables related to that hardware. Therefore, it would have been obvious to combine S1, L1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 32, S1, L1 and D1 disclose the limitations of Claim 21.
S1 further discloses the below limitation:	wherein the tracked protocol state and/or resources are used by the host CPU to update the data-plane of a detected protocol state (S1 Par 42 state and status agent 302 can subscribe to updates for each element of the software system and any update to the configuration state or operational status of the subscribed element will cause a notification to be sent to the state and status agent 302);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include updating the data plane regarding current network conditions as taught by S1. The suggestion/motivation to do so would have been to ensure that routing tables are kept up-to-date with changing network conditions.
S1 and L1 do not disclose the below limitation:	resources when the host CPU transitions from the unavailable or overloaded state to an available state.
In the same field of endeavor of managing devices in a network, D1 does disclose the below limitation:	resources when the host CPU transitions from the unavailable or overloaded state to an available state (D1 Par 142 processor 832 determines that the computing resource or the storage resource that has been used by the processor 832 is less than the first threshold or the processor 832 determines that the computing resource or storage resource available to the processor 832 is greater than the second threshold, it is determined that the processor 832 is not overloaded).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include determining the status of a CPU as taught by D1. The suggestion/motivation to do so would have been to determine whether a CPU is available for usage and update routing tables accordingly. Therefore, it would have been obvious to combine S1, L1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 33, S1, L1 and D1 disclose the limitations of Claim 21.
S1 and L1 do not disclose the below limitation:	further comprising: updating the host CPU when the host CPU is in the unavailable state.
In the same field of endeavor of managing devices in a network, D1 does disclose the below limitation:	further comprising: updating the host CPU when the host CPU is in the unavailable state (D1 Par 143 when it is determined that the processor 832 is overloaded, instruct the terminal device to transmit the uplink data through the user plane).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include responding to an unavailable CPU as taught by D1. The suggestion/motivation to do so would have been to prevent issues caused by continuing to route packets through an unavailable CPU. Therefore, it would have been obvious to combine S1, L1 and D1 to obtain the invention, as specified in the instant claim.

Claim(s) 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of L1.
Regarding Claim 34, S1 discloses the below limitation:	a processor unit or logic circuit (S1 Par 32 the control plane 104 includes central processing unit (CPU) 108) configured, with instructions, to:	receive a plurality of filters (Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables) …;	track, (Par 5 embodiments track and/or update the state of components within a network element; Par 54 application 430 may be a monitoring/analysis agent that subscribes to a subset of the state and status updates associated with the network element 401); and	output the tracked protocol state and/or resource state transitions to update a plurality of data-plane associated tables (Fig 5 embodiments track and/or update the state of components … collector node stores the configuration and status data from the set of network elements in a distributed database (i.e. in a forwarding table)).
S1 does not disclose the below limitation:	a plurality of filters computed by a host CPU external or local to the system;
In the same field of endeavor of managing devices in a network, L1 does disclose the below limitation:	receive a plurality of filters computed by a host CPU external or local to the system (L1 Par 154 filters are sent to the Control Client for enforcement); and	track, via the plurality of filters, protocol state and/or resource state transitions of the control-plane (Par 154 at checkpoints, the adaptive filters implement the packet matching against a set of matching rules, which matched packets subject to filtering);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include pre-computed filters as taught by L1.  The suggestion/motivation to do so would have been to use pre-computed filters to route packets when a host CPU becomes overloaded or is otherwise unavailable. If the host CPU is unavailable and there are not filters to be used, packets intended for the CPU will become bottlenecked. Therefore, it would have been obvious to combine S1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 35, S1 and L1 disclose the limitations of Claim 34.
S1 further discloses the below limitation:	wherein the host CPU is configured, by instructions, to perform control-plane operations that manage and maintain the plurality of data-plane-associated tables (S1 Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to perform a fast upgrade or reboot operation to include managing forwarding tables in response to state changes as taught by S1.  The suggestion/motivation to do so would have been to dynamically update routing tables in response to changes in resource states. Dynamically updating routing tables ensures that packets are routed according to current network conditions. Therefore, it would have been obvious to combine S1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 37, S1 and L1 disclose the limitations of Claim 34.
S1 further discloses the below limitation:	monitor for (i) a specified protocol state transition in at least one of a received control packet (S1 Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables) and	(ii) a specific resource state transition (Par 40 gather configuration and status changes for all available sources within a network element, including from various levels of the control plane software system and platform specific hardware state); and	update the data-plane with pre-computed data-plane entries when specified protocol state transition or the specific resource state transition is detected (Par 42 state and status agent 302 can subscribe to updates for each element of the software system and any update to the configuration state or operational status of the subscribed element will cause a notification to be sent to the state and status agent 302).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to perform a fast upgrade or reboot operation to include monitoring protocol and resource state transitions and updating respective data-plane tables as taught by S1. The suggestion/motivation to do so would have been to ensure that routing tables are updating according to current network conditions. Routing tables based on out of data information may cause issues in the network. Therefore, it would have been obvious to combine S1 and L1 to obtain the invention, as specified in the instant claim.

Claim(s) 23, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over S1, L1 and D1 in view of Jiang (US 9100329 B1), hereafter J1.
Regarding Claim 23, S1, L1 and D1 disclose the limitations of Claim 21.
S1, L1 and D1 do not disclose the below limitation:	identify a received LACP PDU indicating a down-channel link of a peer network device; and update the data-plane that a link aggregation channel associated with peer network device is down.
In the same field of endeavor of managing network resources, J1 does disclose the below limitation:	identify a received LACP PDU indicating a down-channel link of a peer network device; and update the data-plane that a link aggregation channel associated with peer network device is down (J1 Col 8, lines 29-34 nodes 220 may exchange notifications, based on a control protocol (e.g. a link aggregation control protocol (LACP) and/or some other control protocol), that identifies a state of each node 220 and/or whether a state is changing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include exchanging state information via LACP as taught by J1.  The suggestion/motivation to do so would have been to use a control protocol common in the art in order to simplify the implementation of the instant invention. Exchanging LACP notifications indicating state of network components is a known usage of LACP, and as such its inclusion here doesn’t significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine S1, L1, D1 and J1 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, S1, L1 and D1 disclose the limitations of Claim 21.
S1, L1 and D1 do not disclose the below limitation:	wherein the filter is configured to identify a LACP PDU indicating a protocol state or resource state change of the logical channel, or one or more links within the channel.
In the same field of endeavor of managing network resources, J1 does disclose the below limitation:	wherein the filter is configured to identify a LACP PDU indicating a protocol state or resource state change of the logical channel, or one or more links within the channel (J1 Col 8, lines 29-34 nodes 220 may exchange notifications, based on a control protocol (e.g. a link aggregation control protocol (LACP) and/or some other control protocol), that identifies a state of each node 220 and/or whether a state is changing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include exchanging state information via LACP as taught by J1.  The suggestion/motivation to do so would have been to use a control protocol common in the art in order to simplify the implementation of the instant invention. Exchanging LACP notifications indicating state of network components is a known usage of LACP, and as such its inclusion here doesn’t significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine S1, L1, D1 and J1 to obtain the invention, as specified in the instant claim.
Regarding Claim 36, S1 and L1 disclose the limitations of Claim 34.
S1 and L1 do not disclose the below limitation:	wherein the processor unit or logic circuit is configured, by the plurality of filters, to: identify a received LACP PDU indicating a down-channel link of a peer network device; and update the data-plane that a link aggregation channel associated with peer network device is down.
In the same field of endeavor of managing network resources, J1 does disclose the below limitation:	wherein the processor unit or logic circuit is configured, by the plurality of filters, to: identify a received LACP PDU indicating a down-channel link of a peer network device; and update the data-plane that a link aggregation channel associated with peer network device is down (J1 Col 8, lines 29-34 nodes 220 may exchange notifications, based on a control protocol (e.g. a link aggregation control protocol (LACP) and/or some other control protocol), that identifies a state of each node 220 and/or whether a state is changing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to perform a fast upgrade or reboot operation to include exchanging state information via LACP as taught by J1.  The suggestion/motivation to do so would have been to use a control protocol common in the art in order to simplify the implementation of the instant invention. Exchanging LACP notifications indicating state of network components is a known usage of LACP, and as such its inclusion here doesn’t significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine S1, L1 and J1 to obtain the invention, as specified in the instant claim.

Claim(s) 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over S1, L1 and D1 in view of Akkineni (US 20190227812 A1), hereafter A1.
Regarding Claim 28, S1, L1 and D1 disclose the limitations of Claim 21.
S1, L1 and D1 do not disclose the below limitation:	wherein the filter is configured to identify a BPDU indicating a Spanning Tree Protocol topology-change notification (TCN) message.
In the same field of endeavor of managing network resources, A1 does disclose the below limitation:	wherein the filter is configured to identify a BPDU indicating a Spanning Tree Protocol topology-change notification (TCN) message (A1 Par 35 switch device then operates to use the operational parameters stored in the persistent database to construct the state machines and send BPDUs with that information on all of its ports … switch device may also determine the ports that received topology change notifications during the warm reboot process, flush it's MAC table and send topology change notifications on all forwarding ports).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include using BPDUs to indicate TCNs as taught by A1.  The suggestion/motivation to do so would have been to indicate TCNs using BPDU because that is the type of notification BPDUs are often used for. Therefore, it would have been obvious to combine S1, L1, D1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 38, S1 and L1 disclose the limitations of Claim 34.
S1 and L1 do not disclose the below limitation:	a LACP PDU indicating a protocol state or resource state change of the logical channel, or one or more links within the channel; a BPDU indicating a Spanning Tree Protocol topology-change notification (TCN) message; and a hardware resource transition change.
In the same field of endeavor of managing network resources, A1 does disclose the below limitation:	a LACP PDU indicating a protocol state or resource state change of the logical channel, or one or more links within the channel; a BPDU indicating a Spanning Tree Protocol topology-change notification (TCN) message; and a hardware resource transition change (A1 Par 35 switch device then operates to use the operational parameters stored in the persistent database to construct the state machines and send BPDUs with that information on all of its ports … switch device may also determine the ports that received topology change notifications during the warm reboot process, flush it's MAC table and send topology change notifications on all forwarding ports).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to perform a fast upgrade or reboot operation to include using BPDUs to indicate TCNs as taught by A1.  The suggestion/motivation to do so would have been to indicate TCNs using BPDU because that is the type of notification BPDUs are often used for. Therefore, it would have been obvious to combine S1, L1 and A1 to obtain the invention, as specified in the instant claim.

Claim(s) 30-31 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, L1 and D1 in view of Wen (US 20150142988 A1), hereafter W1.
Regarding Claim 30, S1, L1 and D1 disclose the limitations of Claim 21.
S1, L1 and D1 do not disclose the below limitation:	wherein the processor unit or logic circuit is implemented in a packet classification engine, a packet-inspection engine, deep-packet inspection engine, an embedded micro-controller in data-plane, and/or ACL TCAMs located within a component of the data-plane.
In the same field of endeavor of managing network resources, W1 does disclose the below limitation:	wherein the processor unit or logic circuit is implemented in a packet classification engine, a packet-inspection engine, deep-packet inspection engine, an embedded micro-controller in data-plane, and/or ACL TCAMs located within a component of the data-plane (W1 Fig 5 processor 44 is part of traffic engine and includes a packet parser (i.e. packet-inspection engine)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include a packet inspection engine as taught by W1.  The suggestion/motivation to do so would have been to have an engine separate from the host CPU to handle packet parsing while the host CPU is unavailable. Therefore, it would have been obvious to combine S1, L1, D1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 31, S1, L1 and D1 disclose the limitations of Claim 21.
S1, L1 and D1 do not disclose the below limitation:	wherein the processor unit or logic circuit is implemented in a device external to the data plane device.
In the same field of endeavor of managing network resources, W1 does disclose the below limitation:	wherein the processor unit or logic circuit is implemented in a device external to the data plane device (W1 Fig 3 processor 44 is external to packet filter engine 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to perform a fast upgrade or reboot operation to include a packet inspection engine as taught by W1.  The suggestion/motivation to do so would have been to have an engine separate from the host CPU to handle packet parsing while the host CPU is unavailable. Therefore, it would have been obvious to combine S1, L1, D1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 39, S1, L1 and D1 disclose the limitations of Claim 34.
S1 and L1 do not disclose the below limitation:	wherein the processor unit or logic circuit is implemented in a packet classification engine, a packet-inspection engine, deep-packet inspection engine, an embedded micro-controller in data-plane, and/or ACL TCAMs located within a component of the data-plane.
In the same field of endeavor of managing network resources, W1 does disclose the below limitation:	wherein the processor unit or logic circuit is implemented in a packet classification engine, a packet-inspection engine, deep-packet inspection engine, an embedded micro-controller in data-plane, and/or ACL TCAMs located within a component of the data-plane (W1 Fig 5 processor 44 is part of traffic engine and includes a packet parser (i.e. packet-inspection engine)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to perform a fast upgrade or reboot operation to include a packet inspection engine as taught by W1.  The suggestion/motivation to do so would have been to have an engine separate from the host CPU to handle packet parsing while the host CPU is unavailable. Therefore, it would have been obvious to combine S1, L1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 40, S1 and L1 disclose the limitations of Claim 34.
S1 and L1 do not disclose the below limitation:	wherein the processor unit or logic circuit is implemented in a device external to the data plane device.
In the same field of endeavor of managing network resources, W1 does disclose the below limitation:	wherein the processor unit or logic circuit is implemented in a device external to the data plane device (W1 Fig 3 processor 44 is external to packet filter engine 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to perform a fast upgrade or reboot operation to include a packet inspection engine as taught by W1.  The suggestion/motivation to do so would have been to have an engine separate from the host CPU to handle packet parsing while the host CPU is unavailable. Therefore, it would have been obvious to combine S1, L1 and W1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412